Citation Nr: 1427895	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of heat exhaustion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to February 1982, as well as several periods of active duty for training (ACDUTRA), including in July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for residuals of heat exhaustion.  Subsequent to that rating decision, the matter was transferred to the RO in Oakland, California.

The Veteran and his significant other testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing has been reviewed and associated with the claims file.  

In October 2011, the Board remanded this matter for additional development.  As the requested development has not been fully completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2011 remand, the VA examiner was to identify any residuals of heat exhaustion and provide a medical opinion that specifically discussed the lay evidence of record regarding the continuity of symptomatology since July 1994, as well as the noted symptomatology at the January 2007 and October 2009 VA examinations.

The Veteran was afforded a general medical VA examination in January 2012.  The examiner opined that the symptoms described by the Veteran are compatible with heat intolerance.  He determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of his opinion, the examiner noted the absence of notes in the claims file reflecting further episodes or similar complaints from 1994 to 1999 and the absence of post-service treatment records reflecting evaluations performed on the Veteran.  

The Board finds that the January 2012 general examination is inadequate.  In this regard, the examiner failed to indicate which symptoms represented residuals of heat exhaustion.  Additionally, it does not appear that the examiner considered the lay evidence regarding continuity of symptomatology as instructed in the previous remand.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Indeed, the examiner's opinion was based on the lack of medical treatment records for the claimed disability.  The Board notes that a medical opinion is inadequate if it is based solely on the absence of documentation in the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Lastly, the examiner failed to discuss the noted symptomatology at the January 2007 and October 2009 VA examinations.  The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a new VA examination is required on remand.

The Veteran was also afforded a VA examination for mental disorders in January 2012.  At that time, the examiner diagnosed major depressive disorder.  The examiner determined that the evidence was insufficient to conclude at a more likely than not level that the diagnosed mental disability was caused by heat exhaustion in service.  Additionally, the examiner noted that neuropsychological testing and/or a brain scan would be helpful in determining the cause of the Veteran's psychological disability.  Therefore the appropriate tests should be scheduled on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, to include physical examination and brain imaging, to determine whether any claimed residuals of heat exhaustion, including all claimed physical and cognitive impairments, are related to the Veteran's July 1994 ACDUTRA service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any additional test deemed necessary should be performed.  All test results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any residuals of heat exhaustion found, including fatigue, a sensitivity to heat, confusion/disorientation, memory loss symptomatology and a change in personality, to include loss of interest in previously-enjoyed activities and increased aggression or anger.  In so assessing, the examiner should specifically discuss the Veteran's lay statements as to symptomatology, as well as the noted symptomatology at the January 2007 and October 2009 VA examinations.

The examiner is then asked to opine whether the Veteran's claimed residuals of heat exhaustion are more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or related to the Veteran's July 1994 episode of heat exhaustion during ACDUTRA service.  The examiner should specifically discuss the lay evidence of record regarding the continuity of symptomatology since July 1994; he or she should also discuss the symptomatology and established medical principles regarding heat exhaustion residuals.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2. Thereafter, schedule the Veteran for a VA psychiatric examination, to include neurological testing, to determine whether major depressive disorder is related to his July 1994 ACDUTRA service.  The claims file, including this remand and results from any brain imaging test, must be made available to and reviewed by the examiner in conjunction with the examination.  Any additional test deemed necessary should be performed.  All test results should be reported in detail.

The examiner should identify all cerebral abnormalities or dysfunctions.

Thereafter, the examiner should provide an opinion for the following:

a. Whether the major depressive disorder, or any identified cerebral abnormality or dysfunction, is more likely, less likely, or at least as likely as not (50 percent or greater probability) a residual of the Veteran's July 1994 episode of heat exhaustion during ACDUTRA service?

b. Whether the major depressive disorder or any identified cerebral abnormality or dysfunction was more likely, less likely, or at least as likely as not (50 percent or greater probability) caused or aggravated (beyond the natural progress of the disease) by a residual of the Veteran's July 1994 episode of heat exhaustion during ACDUTRA service?

c. Whether the major depressive disorder, or any identified cerebral abnormality or dysfunction, is more likely, less likely, or at least as likely as not (50 percent or greater probability) otherwise etiologically related to the Veteran's period of active military service or periods of ACDUTRA?

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



